Jackson, C. J.
1. Where a judgment was rendered in April, 1866,. on which a fi. fa. w'as issued in May and delivered to the sheriff in October in the same year, and nothing more was done until the April term of court, 1875, when the original fi. fa. having been lost, an alias fi.fa. was issued, which was levied on certain land; the judgment was dormant. 58 Ga., 278; 61 Id., 236.
2. If a sheriff rejects an affidavit of illegality, he does so at his risk, and if he declines to receive an affidavit of illegality, which is the proper remedy, he becomes responsible to the injured party. 9 Ga., 400; 11 Id., 294: 28 Id., 613.
E. C. Bower, for plaintiff in error.
Bacon & Rutherford, for defendant.
3. Expenses of litigation are not punitive or vindictive damages, but stand alone and are regulated by §2942 of tbe Code, and are recoverable, and tbe jury may allow them if the defendant has acted in bad faith or has been stubbornly litigious or has caused the plaintiff unnecessary trouble and expense. In this case they were sustainable on tbe last ground stated.
Judgment affirmed.